DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-16 and 19-21 are currently pending in the present application. Claims 1, 8 and 19 are amended; claims 2, 7, 10 and 13-14 are original; claims 3, 5-6, 9, 11-12, 15-16 and 20 are previously presented; claims 4 and 17-18 are cancelled; and claim 21 is newly added. The amendment dated February 2, 2022 has been entered into the record.

Allowable Subject Matter
Claims 1-3, 5-16 and 19-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Park (US 2009/0040440), of record, discloses a filter structure (Figure 8, element 800), comprising: a first transflective layer (860; beam 883 is transmitted and reflected at 840); a second transflective layer (840; beam 881 is transmitted and reflected at 840), opposite to the first transflective layer, a refractive index of the second transflective layer being substantially the same as a refractive index of the first transflective layer (Paragraph [0093]); and a transparent film (820; beam 881 is transmitted through film 820), located between the first transflective layer and the second transflective layer, and in contact with surfaces of the first transflective layer and the second transflective layer, wherein 
However, Park fails to disclose “the thickness of the first transflective layer and the thickness of the second transflective layer are in a range of about 200 angstroms to 400 angstroms”. Rather, Park teaches away from the claimed invention as Park suggests the thickness of the first transflective layer and the thickness of the second transflective layer be greater than 780 nm (Paragraph [0087]). The examiner further considered the prior art of Chung and Neveux, Phillips (US 2019/0107726) and Arai (US 6778241). For example, Phillips discloses a filter structure (Figures 1 and 4, the optical structure 10), comprising: a first transflective layer (13; see Fig. 4 where some of the incident light is transmitted via 13 and some of the incident light is reflected from 13; Paragraph [0313]); a second transflective layer (15; see Figure 4 where some of the incident light is transmitted via 15 and some of the incident 
Dependent claims 2-3, 5-16 and 19-20 are allowable by virtue of its dependence on claim 1.
Regarding claim 21, Park discloses a filter structure (Figure 8, element 800), comprising: a first transflective layer (860; beam 883 is transmitted and reflected at 840); a second transflective layer (840; beam 881 is transmitted and reflected at 840), opposite to the first transflective layer, a refractive index of the second transflective layer being substantially the same as a refractive index of the first transflective layer (Paragraph [0093]); and a transparent film (820; beam 881 is transmitted through film 820), located between the first transflective layer and the second transflective layer, and in contact with surfaces of the first transflective layer and the second transflective layer, wherein the filter structure is configured to make light of a specific wavelength range in incident light that is incident from the first transflective layer into the filter structure be emergent from the second transflective layer by adjusting at least one of a thickness and the refractive index of the transparent film, a thickness and the refractive index of the first transflective layer, and a thickness and the refractive index of the second transflective layer (Figure 8; element 889 is emergent through 882; Parameters chosen according to Paragraphs [0093]-[0100]); and Park teaches the refractive index of the transparent film may be changed to adjust the transmittance (Paragraph [0089]), and the example where the refractive index of the transparent film is 1 to 2 (Paragraph [0089]). In the Figure 7 configuration, Park further teaches an analogous filter (740) in which the layer corresponding to the transparent film (742) has a refractive index smaller than the refractive index of the first and second transflective layers (744 and 746; Paragraph [0089]). Park teaches this configuration as achieving near 100% transmittance for light at 550 nm at 0 degree incidence by adjusting the refractive index of the transparent film and the thickness thereof (see Figure 11 and Paragraph [0146]; Paragraph [0147] ties the filter 740 to the graph).
However, Park fails to disclose “the thickness of the transparent film is in a range of 1600 angstroms to 2800 angstroms”. Rather, Park teaches away from the claimed invention as Park suggests the thickness of the transparent film be in a range of 380 nm to 700 nm. The examiner further considered the prior art of Chung and Neveux, Phillips (US 2019/0107726) and Arai (US 6778241). For example, Phillips discloses a filter structure (Figs. 1 and 4, the optical structure 10), comprising: a first transflective layer (13; see Figure 4 where some of the incident light is transmitted via 13 and some of the incident light is reflected from 13; Paragraph [0313]); a second transflective layer (15; see Figure 4 where some of the incident light is transmitted via 15 and some of the incident light is reflected from 15; Paragraph [0313]), opposite to the first transflective layer, a refractive index of the second transflective layer being substantially the same as a refractive index of the first transflective layer (Paragraph [0314]); and a transparent film (14; Paragraph [0296]), wherein the thickness of the transparent film is in a range of 150 nm and 650 nm (Paragraph [0297]). However, Phillips fails to disclose a refractive index of the transparent film being smaller than that of the first transflective layer and the second transflective layer. The prior art, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871